                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                       BIG STONE GAP DIVISION

SHARON LOUISE MOORE,                            )
                                                )
                 Plaintiff,                     )     Case No. 2:19CV00006
                                                )
v.                                              )     OPINION AND ORDER
                                                )
ANDREW SAUL, COMMISSIONER                       )     By: James P. Jones
OF SOCIAL SECURITY,                             )     United States District Judge
                                                )
                 Defendant.                     )

      Vernon M. Williams, WOLFE WILLIAMS & REYNOLDS, Norton, Virginia, for
Plaintiff; Theresa A. Casey, Special Assistant United States Attorney, OFFICE OF
THE GENERAL COUNSEL, SOCIAL SECURITY ADMINISTRATION, Philadelphia,
Pennsylvania, for Defendant.

      In this social security disability case, I accept the report and

recommendations of the magistrate judge.

       Sharon Louise Moore challenges the final decision of the Commissioner of

Social Security (“Commissioner”) denying her claim for disability insurance

benefits under certain provisions of the Social Security Act (“Act”). The action

was referred to United States Magistrate Judge Pamela Meade Sargent to conduct

appropriate proceedings. See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b).

Magistrate Judge Sargent filed her 38-page report on February 21, 2020, in which

she recommended that the court affirm the Commissioner’s decision denying

benefits. On February 27, 2020, the plaintiff filed written objections to the report.
The defendant responded to the objections on March 6, 2020, and the objections

are now ripe for decision.

       I must make a de novo determination of those portions of the report to

which the plaintiff objects. See 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b).

Under the Act, I must uphold the factual findings and final decision of the

Commissioner if they are supported by substantial evidence and were reached

through application of the correct legal standard. See Coffman v. Bowen, 829 F.2d

514, 517 (4th Cir. 1987). “[T]he threshold for such evidentiary sufficiency is not

high.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019). Substantial evidence is

“evidence which a reasoning mind would accept as sufficient to support a

particular conclusion. It consists of more than a mere scintilla of evidence but may

be somewhat less than a preponderance.” Laws v. Celebrezze, 368 F.2d 640, 642

(4th Cir. 1966).    If such evidence exists, my inquiry is terminated and the

Commissioner’s final decision must be affirmed. See id.

      In her objections, the plaintiff contends that the evidence she submitted to

the Appeals Council after the Administrative Law Judge (“ALJ”) issued his

decision warrants further evaluation.     I concur with the magistrate judge’s

conclusion that the evidence submitted to the Appeals Council in the first instance

is either not new or not material and does not require a remand for further

consideration.


                                        -2-
      Based upon my careful consideration of the plaintiff’s objections, the record,

and the arguments of counsel, I agree with the magistrate judge that substantial

evidence supported the ALJ’s findings and that the ALJ’s decision was in accord

with relevant case precedent. Accordingly, it is ORDERED as follows:

      1.    Plaintiff’s Objections, ECF No. 15, are DENIED;

      2.    The magistrate judge’s Report and Recommendations, ECF No. 14,

are fully ACCEPTED;

      3.    Plaintiff’s Motion for Summary Judgment, ECF No. 9, is DENIED;

      4.    The Commissioner’s Motion for Summary Judgment, ECF No. 11, is

GRANTED; and

      5.    A separate final judgment will be entered herewith.


                                             ENTER: March 12, 2020

                                             /s/ JAMES P. JONES
                                             United States District Judge




                                       -3-
